Matter of Law Offs. of Frank DeSousa v Nassau County (2019 NY Slip Op 02706)





Matter of Law Offs. of Frank DeSousa v Nassau County


2019 NY Slip Op 02706


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2017-08472
 (Index No. 1118/17)

[*1]In the Matter of Law Offices of Frank DeSousa, appellant, 
vNassau County, et al., respondents-respondents, et al., respondent.


Cory H. Morris, Dix Hills, NY, for appellant.
Jared A. Kasschau, County Attorney, Mineola, NY (Christi Marie Kunzig of counsel), for respondents-respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to compel disclosure of certain records pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals from a judgment of the Supreme Court, Nassau County (Anna R. Anzalone, J.), entered June 5, 2017. The judgment denied the petition and dismissed the proceeding.
ORDERED that the judgment is reversed, on the law, without costs or disbursements, that branch of the petition which was to compel the production of certain specified records of the respondent Nassau County Traffic and Parking Violations Agency is granted to the extent that the respondent Nassau County Traffic and Parking Violations Agency is directed to produce the documents requested by the petitioner for an in camera inspection by the Supreme Court, Nassau County, and the matter is remitted to the Supreme Court, Nassau County, for an in camera inspection of those documents and a new determination thereafter, including as to whether the petitioner may be entitled to an award of an attorney's fee.
The determination of this appeal is controlled by our decision in Matter of Law Offs. of Cory H. Morris v County of Nassau (158 AD3d 630), which presented substantially similar facts. Accordingly, in accordance with our prior decision, we remit the matter to the Supreme Court, Nassau County, for an in camera examination of the Nassau County Traffic and Parking Violations Agency documents requested by the petitioner and a new determination thereafter, including as to whether the petitioner may be entitled to an award of an attorney's fee.
SCHEINKMAN, P.J., BALKIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court